OFFICE      OF THE AmORNEY          GENERAL      OF TEXAS
                                          AUSTIN




    Honorsble 0.0. H. &Shqtpud
    Comptrollerof PuUio Aaoounte
    humtin,     Taas




                    4rtiols~‘7~7.-3       pmtd*6       thrt   awry      emerr   H    thmt
    term   in   dofined,     w&6 elma,    0cuMols* pO66eam8, olrhi;bit#bi8-
    plwr , or r&o &_mitr      to be athlbi$ad cw di#D;llrrd in thio 8t8t8
    u&y 4OiWOp8r4%4d m8ohin4 ahall pay th4 tax r8t out in the #oh@+
    ul*8 that follow.   Buie8     l(b) lwler a iae or t8X of 82.50 on
    lw3h   *S8l!ahtIudiclO    or   iam%   aOiZbOpcl?8t8d      Mahin8*      WhOX8    th8   8Oin
    f48 or token used OX whioh my be UN4 ig th8 O$NPatiOiI    th.tWt
    la Me of the valuerin 4310848of ene 08nt 8n4 not cu888lin#$      i1V8
    oults, or re~ssantr  a reluo l!J8XWM8 or one oelltMd aot aaaod-
    lag fiT0 oante.




I
    iiOA.      GM.     il.   Sbepywd,   ~68    2




                         ATtlOlO   70&78-2 d8iinom t&O twm            %mrahmadlmm or
    aIlSi       4Oim-Op8Y8t4d       886hiA8= 8pd mp86itiS81lj          &iTWi448   t&t
    r8diOm       8~8             vlthin meld
                         inolutlrd                 tm.
               2.
                         Arti      ?ob?a-L    d8iioem    413 *onn4P    8aQ 6m Wparatop
    8m fOtlO%J:
                    "(a) 'El'6
                             tWa '01IRW' a# us.4 hweln I'h8lliman end
               h6lt&8 My p8rS@a, iAdiVidua f&1 ,m,o o a p a a l
                                                              y,
                                                               mmoefatiar
               OX OWp OS8tiOIl
                             OUIiticOX:h 4 Viw th4 OI’TO,00X& 36201
                                                                 8M a , @a w
               E8a tW p0m48SSi44 Of Uy  ‘OOb-OpW8td    i484hfn8 ik3 thga
               stat8.
                      "(b) The t-3    *~p4?8tOF'  am umed hnr4Fa mh8l.laa
               8114inolud8 any p8rmoI1,dra, collpa~y,     amsoo:atloeor
               oorpotatianwho rrhlbitm      or dlmplafa or pwmlt# to bm
               exhibited or dimglmymd     ta hi8 Or it8 plaO8 a? b$@%A8#8
               or UPOA premisea an&n him OF iOa omtrml, r4 **Oh-
               op4rate4m?taohina*  in thl4 Stat8.m'
               You state in your lmttmr that It is bmiag oa&mnded
    mush o&hOpeTata4 TadiOm Urn not lubjmet to the tax ‘b8SSP#m
    tha radioa mre not lo 4 publio plaO8,ia th8t the tourist  ooart
    or hot41 ~OQIQbom6mem th8 print8 h-8 02 the gummt.
              die         t@ee vlth them aontaticm.
                 a a na o l                            lit th8SWJ8S
    of   a tOuri#t
                ootlrt or hot81 room emu8 the moia-op4rmtd idiom
    inmtmllm&$n the OOurt OF ILOQBL,thea ha is th.  lSWil8P* l8 that
    tomn is (YniA6.0in SubdlVlmlaa (8) of Artiole *47a-P, for ho
    not aaly owns t&e radios          hat h4a the mue, oontrvl,88a&a#rmt
    and po88888loa OI them. R8 18 also th8 *operator*em that                   tam
    is dnilasdin mub4lvimion (b) Oi the -4              ertiolr iOx the rO8SQII
    that    he exhibita     w aimp        muoh re4lom IA htm ptioo or bumi-
    asmu or prdmss au4w him moontrol.              Th8 mntirm hotel Or toPlri8t
    mourtm     inoludlngthe roa~s,aPdsot r4r8ly th4 pub110 lobby, 1s
    the plaao or bumlnasm of the owner ) an4 the xooaa SAd aourts
    mYan though rent46 41'4tud.? tlis0OMXOl.             %.Xti01~ n&78&3
    J.4~14~    the  tax l’sf4rr4d   to 8bOle On 'Wary "Ownw" who -8,
    4Ofitld8, JHNM~OQI)8,         exbibitmox 4lmplaym a *mer6hm&imo or
    mum10 uoin-operatedmaohinm*. Tn our eplni~nthe owasr o? e
    tourist court or hotel who ovnm tkm ooin-opmratmdrrdloe la-
    mt~lleb therein, 0~8, aontrola,           pmm~m448,   sxhibibm on4 dim-
/   ~14s thdm am @AAt~J!&8tsdby the #t8tUt84. Thara Lm nothing
    iA 8Ay Oi the d~iillitiOR8,         taring pxotirtona,a exemptimm
    from the tax 88t Out in Artialo          7@C7m-lr that uotid exoludo
    or exs;~pt     fro3 the tnx mu& aefi%-@pmF+tk!d     ~4diOS b     tOWbIt
    6ourts w hotnl roomm.            46 tk4refwe  atrsaer your  fir8t   qum8tian
    iA   the    ~ffiXt5S%iVta.